Citation Nr: 0405741	
Decision Date: 03/03/04    Archive Date: 03/11/04

DOCKET NO.  02-12 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to Service Disabled Veterans' Insurance (RH) 
under 38 U.S.C.A. § 1922(a).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from October 1967 to 
October 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (ROIC) in Philadelphia, Pennsylvania.


REMAND

The veteran contends that he is entitled to Service Disabled 
Veterans' Insurance (RH).  The record reflects that service 
connection for post-traumatic stress disorder was granted in 
October 2001, evaluated as 100 percent disabling; and that 
service connection for diabetes mellitus and tinnitus was 
granted in November 2001; those disorders were evaluated as, 
respectively, 20 and 10 percent disabling.  The veteran filed 
his application for RH insurance in January 2002.

On his January 2002 application for VA service-disabled 
insurance, the veteran reported that he was 5'10" tall and 
weighed 347 pounds; he indicated that his weight had not 
changed more than 10 pounds over the past two years.  The 
veteran reported that he was born in July 1946.

On file are records from the Social Security Administration 
which disclose that the veteran is considered disabled by 
that agency on the basis of obesity and degenerative joint 
disease (including of the lower back).

In February 2002, the veteran's representative argued that 
service connection on a secondary basis for obesity and for 
lower back arthritis was warranted.  In August 2002 the 
veteran's representative again suggested that the veteran's 
obesity was secondary to service connected disability.  The 
Board notes in passing that while service connection on a 
direct basis for low back disability has been denied on 
numerous occasions, service connection on a secondary basis 
under 38 C.F.R. § 3.310 for low back disability has never 
been adjudicated by VA.

In the February 2002 decision from which the current appeal 
originates, the ROIC determined that the veteran did not meet 
the standards of "good health" that are pre-requisite to 
establishing entitlement to RH insurance.  Specifically, the 
ROIC calculated that the combination of the veteran's weight, 
height and age warranted assignment of 400 "debits", and 
that chronic polyarthritis of multiple joints warranted 
assignment of an additional 200 "debits", thereby exceeding 
the maximum allowable number of "debits" of 300.  The ROIC 
also rejected his application for RH insurance on the basis 
that he was actually considered totally disabled from a non-
service-connected disability.

The United States Court of Appeals for Veterans Claims has 
held that two issues are "inextricably intertwined" where 
they are so closely tied together that a final decision 
cannot be rendered unless both issues have been considered.  
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  As 
indicated above, the veteran, through his representative, has 
raised claims for secondary service connection for obesity 
and lower back arthritis, and the Board notes that the raised 
claims remain unadjudicated.  Given that a favorable 
resolution of those claims would clearly impact on the 
veteran's entitlement to RH insurance, inasmuch as impairment 
due to any service-connected obesity and/or low back 
disability may not be considered when calculating the 
"debits" attributable to nonservice-connected disabilities 
for the purpose of RH insurance, the Board finds that the 
current claim for entitlement to RH insurance is inextricably 
intertwined with the raised claims for service connection.  
See also Hoyer v. Derwinski, 1 Vet. App. 208, 209-10 (1991).

Therefore, in order to accord the veteran every consideration 
with respect to the present appeal, and to ensure that the 
veteran is provided with due process of law, the Board 
determines that it is necessary to return the case to the 
ROIC for further action.

Accordingly, this case is REMANDED to the ROIC for the 
following actions:

1.  The ROIC should refer the case 
to the Agency of Original 
Jurisdiction (AOJ).  The AOJ should 
adjudicate the issues of entitlement 
to service connection on a secondary 
basis for obesity and low back 
disability, and the AOJ should 
undertake any notice and duty to 
assist actions required by 
38 U.S.C.A. §§ 5103(a) and 5103A and 
38 C.F.R. § 3.159 for the proper 
adjudication of those claims.  If 
the determination(s) is(are) adverse 
to the veteran, he and his 
representative should be provided 
written notice of the adverse 
action(s) and must be provided with 
notice of the veteran's right to 
appeal any such denial by the 
submission of a notice of 
disagreement within one year.

2.  If, and only if, service 
connection for obesity and/or for 
low back disability is awarded, the 
AOJ should refer the case back to 
the ROIC for readjudication of the 
claim of entitlement to Service 
Disabled Veterans' Insurance (RH) 
under 38 U.S.C.A. § 1922(a).

If any benefit sought on appeal is not granted to the 
veteran's satisfaction, or if a timely notice of disagreement 
is received with respect to any other matter, the RO should 
issue, as appropriate, a statement of the case and/or a 
supplemental statement of the case on all issues in appellate 
status, and the veteran and his representative should be 
provided an opportunity to respond thereto.  The case should 
then be returned to the Board for further appellate review, 
if otherwise in order.

In taking this action, the Board implies no conclusion, other 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the ROIC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
originating agencies to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.





	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).


